DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“use said at least one receiver to receive feedback about a plurality of candidate downlink frequency resources from a plurality of client devices and/or measure channel qualities of a plurality of candidate uplink frequency resources from receptions of transmissions by said plurality of client devices,
select a subset of said plurality of candidate downlink frequency resources and/or a subset of said plurality of candidate uplink frequency resources based on said received feedback and/or said measured channel qualities, and
schedule transmissions to said plurality of client devices on said selected subset of candidate downlink frequency resources and/or transmissions from said plurality of client devices on said selected subset of uplink frequency resources“ in combination with other frequency resources as recited in independent claim 1.

“use said at least one receiver to measure at least one channel quality of at least one candidate downlink frequency resource from at least one reception of at least one transmission by a transmitting system on said at least one candidate downlink frequency resource, and
use said at least one transmitter to transmit feedback based on one or more of said at least one measured channel quality to said transmitting system on a plurality of candidate uplink frequency resources“ as recited in independent claim 10.

“receiving feedback, about a plurality of candidate downlink frequency resources from a plurality of client devices and/or measuring channel qualities of a plurality of candidate uplink frequency resources from receptions of transmissions by said plurality of client devices;
selecting a subset of said plurality of candidate downlink frequency resources and/or a subset of said plurality of said candidate uplink frequency resources based on said received feedback and/or said measured channel qualities; and
scheduling transmissions to said plurality of client devices on said selected subset of candidate downlink frequency resources and/or transmissions from said plurality of client devices on said selected subset of uplink frequency resources“ as recited in independent claim 11.

“measuring at least one channel quality of at least one candidate downlink frequency resource from at least one reception of at least one transmission by a transmitting system on said at least one candidate downlink frequency resource; and 
transmitting feedback based on one or more of said at least one measured channel quality to said transmitting system on a plurality of candidate uplink frequency resources“ as recited in independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 11, 2021